AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                Tony Lamar Cunningham                               )
                           Petitioner                               )
                       v.                                           )       Civil Action No.       5:19-cv-1536-JMC
    Warden of McCormick Correctional Institution                    )
                          Respondent                                )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the petitioner (name)                  recover from the respondent (name)               the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of          %, along with
costs.
’ the petitioner recover nothing, the action be dismissed on the merits, and the respondent (name)
recover costs from the petitioner (name)                             .
 other: This petition is dismissed without prejudice and without requiring Respondent to file a return. A
certificate of appealability has not been issued.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable J. Michelle Childs, United States District Judge who adopts the Report and
Recommendation of the Honorable Kaymani D. West, United States Magistrate Judge.


Date: March 6, 2020                                                        CLERK OF COURT


                                                                                           s/Debbie Stokes
                                                                                        Signature of Clerk or Deputy Clerk
